DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 2, 7 – 8, 12, 20, 24, 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Levy (US 2003/0107158) in view of Stockwell (US 2010/0288194).
Regarding claim 1, Levy discloses  a method for forming a three-dimensional object comprising the steps of forming a three-dimensional object comprising a structure body and a support by laminating a plurality of layers (Para. 14, Para. 27); and removing the support by dissolving the support (Para. 34). Furthermore, Levy teaches the method wherein the support is manufactured through a step of curing an ink composition (Para. 23) comprising an amine containing monomer and a curing agent (Para. 82 and 83), wherein the amine containing monomer is the compound of chemical formula 1 (Para. 65 – 66: poly N-isopropyl acrylamide). However, Levy does not teach dissolving the support in a polar organic solvent consisting of ethanol. 
Yet, in a similar field of endeavor, Stockwell discloses a method and apparatus for making three-dimensional objects (Abstract). This method comprises forming a three-dimensional object comprising a build material and a support by laminating a plurality of layers (Para. 25 – 26) and removing the support by dissolving the support in a polar organic solvent consisting of ethanol (Para. 40). 

Regarding claim 2, Levy in view of Stockwell teaches the invention disclosed in claim 1, as described above. Furthermore, Levy discloses that the unnecessary parts of the process should be disposed leaving only the formed three dimensional object intact (Para. 11). It would have been obvious to a person having ordinary skill in the art at the time of the invention to include a step of drying the support removed three dimensional object. One would be motivated to include this step to dispose of the remaining unnecessary mixture solution remaining on the three dimensional object. 
Regarding claim 7, Levy in view of Stockwell teaches the invention disclosed in claim 1, as described above. Furthermore, Levy teaches a method wherein the ink composition for a three dimensional printing support further comprises a monomer comprising an acryl group (Para. 23).
Regarding claim 8, Levy in view of Stockwell teaches the invention disclosed in claim 1, as described above. Furthermore, Levy teaches a method wherein the ink composition for a three dimensional printing support further comprises a water-soluble polymer (Para 69). 
Regarding claim 12, Levy in view of Stockwell teaches the invention disclosed in claim 1, as described above. Furthermore, Levy teaches the method wherein the amine containing monomer fulfills the requirements of the compound found in the instant claim (Para. 65 – 66: poly N-isopropyl acrylamide).
Regarding claim 20, Levy in view of Stockwell teaches the invention disclosed in claim 1, as described above. Furthermore, Levy teaches a method wherein the curing agent is a photoinitiator (Para. 23).
Regarding claim 24, Levy in view of Stockwell teaches the invention disclosed in claim 1, as described above. Furthermore, Levy teaches a method further comprising an additive which is a polymerization inhibitor (Para. 67, Para. 107).
Regarding claim 31, Levy in view of Stockwell teaches the invention disclosed in claim 1, as described above. Furthermore, Levy teaches a method wherein the support is manufactured through a step of curing a support ink composition (Para. 23) comprising a (meth) acrylamide based monomer (Para. 21), a vinyl-based monomer (Para. 21), a water-soluble polymer (Para. 69), and a curing agent (Para. 82 and 83).
Regarding claim 33, Levy in view of Stockwell teaches the invention disclosed in claim 1, as described above. Furthermore, Levy discloses that the temperature during the separation process needs to be cool enough to result in the support material liquefying and being easily removed with water (Para. 34). It would have been obvious to a person having ordinary skill in the art at the time of the invention to specify that the temperature during the separation step ranges from 20°C to 90°C, for the purpose of keeping the support material in the optimal range, as taught by Levy. It has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05. 

Claims 13 and 26 are rejected under 35 U.S.C.103 as being unpatentable over Levy and Stockwell as applied to claim 1 above, and further in view of Hamada (JP 20081 69302, using the translation of record).
Regarding claim 13, Levy in view of Stockwell teaches the invention disclosed in claim 1, as described above. However, these references do not disclose the specific structure of the chemical formula used in the instant claim.
Yet, in a similar field of endeavor, Hamada teaches a curable resin composition that is lightweight, has excellent impact resistance and molding processability, and is inexpensive 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to specify using chemical formula 1a as the amine containing monomer as it is a known curable resin composition. It has been held to be within the ordinary skill of a worker in the art to select a known material on the basis of its suitability for the intended use. One would have been motivated to use chemical formula to form a lightweight composition capable of being dissolved in water. See Sinclair & Carroll Co. v. Interchemical Corl., 325 US 327, 65 USPQ 297 (1945).
Regarding claim 26, Levy in view of Stockwell teaches the invention disclosed in claim 1, as described above. However, these references do not explicitly disclose the ratios of the curing agent and the amine containing monomer in the composition.
Yet, Hamada teaches a composition containing an amine containing monomer ((meth) acrylamide monomer) and a curing agent (polymerization initiators). Furthermore, Hamada discloses that the monomer and the curing agent need to be provided within a certain range for optimal design properties and adhesiveness (Para. 33).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to specify the monomer and curing agent ratios found in the instant claim for the purpose of maximizing design properties and adhesiveness, as taught by Hamada. It has been held that when the general conditions of the claim are disclosed in the prior art, itis not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05. 

Claim 15 is rejected under35 U.S.C. 103 as being unpatentable over Levy and Stockwell as applied to claim 1 above, and further in view of Ishizaki (JP 2015010164A, using the translation of record).
Regarding claim 15, Levy in view of Stockwell teaches the invention disclosed in claim 1, as described above. However, these references do not disclose the specific structure of the chemical formula used in the instant claim.
Yet, in a similar field of endeavor, Ishizaki discloses a resin composition which has a low viscosity in an uncured state, a high curing rate by light irradiation, an excellent molding accuracy, and excellent mechanical properties such as strength and heat resistance (Para. 1). This resin composition is used for optical three dimensional printing (Para. 8) and includes vinyl amide monomers such as N-vinylacetamide (Para. 58) that fulfill the structure of the chemical formula found in claim 15.
It would have been obvious to a person having ordinary skill in the art at the time of the invention to specify using chemical formula 2 as the amine containing monomer. It has been held to be within the ordinary skill of a worker in the art to select a known material on the basis of its suitability for the intended use. One would have been motivated to use chemical formula 2 for the purpose of forming a final product with excellent mechanical properties, such as strength and heat resistance. See Sinclair & Carroll Co. v. Interchemical Corl., 325 US 327, 65 USPQ 297 (1945).

Claim 18 is rejected under35 U.S.C. 103 as being unpatentable over Levy and Stockwell as applied to claim 1 above, and further in view of Tabayashi (JP 2015123684, using the translation of record).
Regarding claim 18, Levy in view of Stockwell teaches the invention disclosed in claim 1, as described above. However, these references do not disclose the specific structure of the chemical formula used in the instant claim.

It would have been obvious to a person having ordinary skill in the art at the time of the invention to specify using chemical formula 4 as the amine containing monomer. It has been held to be within the ordinary skill of a worker in the art to select a known material on the basis of its suitability for the intended use. One would be motivated to use this chemical formula 4 as the amine containing monomer for the support material to dissolve in water (Para. 75). See Sinclair & Carroll Co. v. Interchemical Cori, 325 US 327, 65 USPQ 297 (1945).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to 




/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743